Citation Nr: 0946936	
Decision Date: 12/10/09    Archive Date: 12/18/09

DOCKET NO.  08-13 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Whether an overpayment of death pension benefits in the 
calculated amount of $1,550 was properly created.

2.  Entitlement to waiver of recovery of an overpayment of 
death pension benefits in the calculated amount of $1,550.


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The Veteran served on active duty from May 1980 to August 
1980, and from August 1982 to August 2004.  He died in 
September 2006.  The appellant in this case is the Veteran's 
surviving spouse.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a November 2007 determination of the Committee on 
Waivers and Compromises (Committee) at the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.  

In her May 2008 substantive appeal, the appellant appeared to 
request a compromise settlement with VA, asking for a monthly 
payment plan in order to repay her death pension debt.  It 
does not appear that the RO has considered this request.  The 
Board does not have jurisdiction over matters relating to 
compromise offers and there is no right of appeal from a 
decision rejecting a compromise offer.  See 38 C.F.R. § 1.958 
(2009).  This matter is referred to the RO for any 
appropriate action.


FINDINGS OF FACT

1.  In January 2007, the appellant applied for VA death 
pension benefits, reporting that she had no family income 
from any source, nor had she or her dependent son applied for 
benefits from the Social Security Administration (SSA).

2.  In April 2007, the appellant was awarded death pension 
benefits in the amount of $773 monthly from October 1, 2006, 
and $799 monthly from December 1, 2006, based on her reports 
of no family income from any source.

3.  In July 2007, the appellant advised VA that her son had 
been awarded Social Security benefits, effective September 
2006.  He received a lump sum retroactive payment of $9,018 
in June 2007, and would receive $1,013 monthly thereafter.

4.  In August 2007, the RO retroactively terminated the 
appellant's pension benefits effective June 1, 2007, because 
her family income, consisting of her son's Social Security 
benefits, exceeded the applicable maximum pension rate as of 
that time.  This retroactive termination produced the 
overpayment at issue.  

5.  There is no indication of fraud, misrepresentation of a 
material fact, or bad faith on the part of the appellant in 
the creation of the $1,550 pension indebtedness.

6.  The appellant was at fault in the creation of the $1,550 
overpayment; repayment of this amount would not result in 
undue financial hardship to the appellant or deprive her or 
her family of the basic necessities of life, nor would it 
defeat the purpose for which the benefits were intended; and 
failure to recover the overpaid benefits would result in 
unfair gain to the appellant.


CONCLUSIONS OF LAW

1.  The overpayment of death pension benefits in the 
calculated amount of $1,550 was properly created.  38 
U.S.C.A. §§ 1503, 1521 (West 2002 & Supp. 2009); 38 C.F.R. § 
3.3, 3.271, 3.272 (2009).

2.  Recovery of the death pension overpayment in the 
calculated amount of $1,550 does not violate the principles 
of equity and good conscience.  38 U.S.C.A. §§ 5107, 5302 
(West 2002); 38 C.F.R. §§ 1.963(a), 1.965(a) (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

As a preliminary matter, the Board notes that the Veterans 
Claims Assistance Act of 2000 (VCAA) does not apply in this 
case, given the nature of the issue on appeal.  See Barger v. 
Principi, 16 Vet. App. 132 (2002) (holding that the duties 
specified in the VCAA are not applicable to requests for a 
waiver of overpayment); see also Reyes v. Nicholson, 21 Vet. 
App. 370 (2007).

Rather, the statute pertaining to waiver claims, 38 U.S.C.A. 
§ 5302, contains its own notice provisions.  This statute 
requires that a payee be notified of his or her right to 
apply for a waiver, and a description of the procedures for 
submitting the application.  38 U.S.C.A. § 5302(a) (West 
2002).  

In addition, VA regulations provide that when a debt results 
from an individual's participation in a benefits program, the 
individual must be informed of the exact amount of the debt, 
and the collection methods to be employed.  38 C.F.R. § 1.911 
(2009).  The individual must also be notified of his rights 
and remedies, specifically, that he may informally dispute 
the debt, or the amount of the debt; that he may request a 
waiver; that he may request a hearing; and that he may appeal 
the underlying debt.  38 C.F.R. § 1.911(b), (c).  

A review of the record indicates that VA has fully complied 
with these requirements, providing the necessary information 
to the appellant in several 2007 letters and the March 2008 
Statement of the Case.  The appellant has not argued 
otherwise.  



Background

The record on appeal shows that in January 2007, the 
appellant submitted an application for death pension 
benefits.  On her application, the appellant reported that 
neither she nor her dependent son had income from any source, 
including from the Social Security Administration (SSA).  She 
further indicated that neither she nor her son had applied 
for benefits from SSA.  

In response to a request from the RO, the appellant submitted 
additional income information in February 2007.  On a VA Form 
21-0784, Supplemental Income Questionnaire, the appellant 
again indicated that neither she nor her child had income 
from any source, including SSA.  

In an April 2007 letter, the RO notified the appellant that 
her claim for death pension had been granted.  She was 
advised that she would be paid $773 monthly from October 1, 
2006, and $799 monthly, from December 1, 2006, amounts which 
included an additional allowance for her son.  The letter 
clearly advised the appellant that the rate of her pension 
was based on her reports of no family income, and that she 
was responsible for notifying VA immediately of any changes 
in her income or that of her dependents, including receipt of 
Social Security benefits.  She was also provided with VA Form 
21-8767, which further advised her of her responsibility to 
promptly report to VA any changes in her family income.

In June 2007, the appellant's son was awarded SSA benefits, 
effective in September 2006.  In July 2007, the appellant 
advised VA that her son had been awarded benefits from SSA.  
He had received a retroactive payment of $9,018, and would 
thereafter receive $1,013 monthly.  

Later that month, the RO advised the appellant that her death 
pension benefits had been retroactively terminated effective 
June 1, 2007, due to excessive family income.  The RO 
explained that her son's annual income from Social Security 
exceeded the annual income limit of $9,594, for a surviving 
spouse with one dependent.  She was notified that because of 
the retroactive termination, she had been paid too much and 
would be advised as to the amount of the debt.  In an August 
2007 letter, the appellant was advised that her debt totaled 
$1,550, representing approximately two months of pension 
payments to which she had not been entitled.

In November 2007, the appellant requested a waiver of her 
debt, claiming that repayment would result in financial 
hardship.  She further argued that the debt had been created 
through no fault of her own.  She indicated that at the time 
of her initial filing for VA benefits, she had no idea that 
her son would be receiving SSA benefits.  

In support of her request, the appellant submitted a November 
2007 financial status report on which she indicated that her 
monthly family income totaled $1,013, consisting solely of 
her son's SSA benefits.  Her monthly expenses totaled $808, 
consisting of rent, food, utilities, transportation, 
clothing, tuition, and bank fees, as well as $100 in 
"miscellaneous" expenses.  

In her May 2008 substantive appeal, the appellant indicated 
that in light of the unfavorable exchange rate, she now had 
only $100 discretionary income monthly.  

Whether an overpayment of death pension benefits in the 
calculated amount of $1,550 was properly created

The surviving spouse of a veteran is generally entitled to 
receive nonservice-connected death pension benefits if such 
veteran had qualifying service and the surviving spouse meets 
the net worth requirements of 38 C.F.R. § 3.274 and has an 
annual income not in excess of the applicable maximum annual 
pension rate specified in 38 C.F.R. § 3.23.  38 U.S.C.A. § 
1541(a) (West 2002); 38 C.F.R. § 3.3(b)(4) (2009).

Payments of death pension benefits are made at a specified 
annual maximum rate, reduced on a dollar-for-dollar basis by 
annualized countable income.  38 U.S.C.A. §§ 1503, 1521 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.3, 3.23 (2009).  Payments 
of any kind, from any source, shall be counted as income 
during the 12-month annualization period in which received, 
unless specifically excluded.  38 C.F.R. §§ 3.271, 3.272 
(2009).

The maximum annual rates of improved pension are specified in 
38 U.S.C.A. §§ 1521 and 1542, as increased from time to time 
under 38 U.S.C.A. § 5312.  The rates of death pension 
benefits are published in tabular form in appendix B of 
Veterans Benefits Administration Manual M21-1 (M21-1), and 
are given the same force and effect as if published in the 
Code of Federal Regulations.  38 C.F.R. § 3.21 (2009).  
Effective December 1, 2006, the maximum allowable rate for a 
surviving spouse with one dependent was $9,594. 

In this case, the SSA benefits received by the appellant's 
son do not fall within any of the enumerated exclusions in 
the applicable criteria.  See 38 C.F.R. §§ 3.262, 3.272 
(2009).  Thus, the RO properly counted these payments as 
income as of the date of receipt.  As set forth above, this 
income, when annualized, exceeded the maximum annual pension 
rate and required retroactive termination of the appellant's 
pension for the period from June 1, 2007.  This produced the 
resulting overpayment in the amount of $1,550, as the 
appellant has been paid monthly pension benefits in June and 
July 2007, to which she had no legal entitlement due to 
excessive family income.

The appellant has not contested the fact that she received 
this income on behalf of her son, nor has she contested the 
amount received or that date of receipt.  Because the record 
does not show that the RO committed either factual or legal 
error in computing her annual countable income or the 
overpayment at issue here, the Board is satisfied that the 
$1,550 death pension overpayment was properly created.  
See Schaper v. Derwinski, 1 Vet. App. 430, 434 (1991).

In reaching this decision, the Board has considered the 
concept of sole administrative error, given the appellant's 
contentions to the effect that the debt at issue here was 
created through no fault of her own.

Under 38 U.S.C. § 5112(b)(10), the effective date of a 
reduction or discontinuance of compensation by reason of an 
erroneous award based solely on administrative error or error 
in judgment shall be the date of last payment.  See also 38 
C.F.R. § 3.500(b)(2) (2009).  "Stated another way, when an 
overpayment has been made by reason of an erroneous award 
based solely on administrative error, the reduction of that 
award cannot be made retroactive to form an overpayment debt 
owed to VA from the recipient of the erroneous award."  
Erickson v. West, 13 Vet. App. 495, 499 (2000).

Sole administrative error, however, may be found to occur 
only in cases where the appellant neither had knowledge of 
nor should have been aware of the erroneous award.  Further, 
such error contemplates that neither the appellant's actions 
nor her failure to act contributed to payment pursuant to an 
erroneous award.  38 U.S.C.A. § 5112(b)(10) (West 2002); 38 
C.F.R. § 3.500(b)(2) (2009).

In this case, the appellant did not immediately notify VA 
when her son was awarded SSA benefits.  Rather, she accepted 
full pension payments in June and July 2007, when she knew or 
should have known that she was not entitled to the same rate 
of pension given her son's receipt of SSA income.  Thus, she 
was under an obligation to contact VA immediately to correct 
the error, including returning the payments to which she had 
no legal entitlement.  Because she continued to accept the 
two months of pension payments, despite receiving clear 
notification that her rate of pension was based on her 
reports of no family income from any source, her actions 
and/or failure to act produced the overpayment.  In view of 
the foregoing, the Board must find that the overpayment at 
issue in this case was not due to sole administrative error.  
38 U.S.C.A. § 5112(b)(10); 38 C.F.R. § 3.500(b)(2).

For the reasons set forth above, the Board finds that the 
overpayment at issue in this case was properly created and is 
a valid debt.  Narron v. West, 13 Vet. App. 223 (1999).

Entitlement to waiver of recovery of an overpayment of death 
pension benefits in the calculated amount of $1,550

A person who is receiving pension benefits is required to 
report to VA in writing any material change or expected 
change in his or her income, net worth, or other circumstance 
that affects the payment of benefits.  38 U.S.C.A. § 1506 
(West 2002); 38 C.F.R. §§ 3.277, 3.660 (2009).  Overpayments 
created by the retroactive discontinuance of pension benefits 
will be subject to recovery unless waived.  38 C.F.R. 
§ 3.660(a)(3) (2009).

Under the applicable criteria, a request for waiver of an 
indebtedness shall only be considered (1) if it is made 
within 2 years following the date of a notice of indebtedness 
issued on or before March 31, 1983, by the VA to the debtor, 
or (2) if it is made within 180 days following the date of a 
notice of indebtedness issued on or after April 1, 1983, by 
the VA to the debtor.  38 U.S.C.A. § 5302(a) (West 2002); 38 
C.F.R. § 1.963(b) (2009).

In this case, the appellant timely applied for waiver of 
recovery of the debt at issue in this case.  Thus, she meets 
the basic eligibility requirements for a waiver of recovery 
of this VA indebtedness, and her request must be considered 
on the merits.

In that regard, recovery of overpayment of any benefits made 
under laws administered by the VA shall be waived if there is 
no indication of fraud, misrepresentation, or bad faith on 
the part of the person or persons having an interest in 
obtaining the waiver and recovery of the indebtedness from 
the payee who received such benefits would be against equity 
and good conscience.  38 U.S.C.A. § 5302(c); 38 C.F.R. §§ 
1.963(a), 1.965(b).

In other words, any indication that a claimant committed 
fraud, misrepresentation of a material fact, or bad faith in 
connection with his receipt of VA benefits precludes the 
Board from granting a waiver of recovery of the overpayment.  
This parallels the "clean hands" doctrine familiar in 
equity cases; only if a claimant is free from all taint of 
fraud in connection with his claim for benefits may waiver on 
account of "equity and good conscience" be considered.  See 
Farless v. Derwinski, 2 Vet. App. 555 (1992).  In this case, 
the Committee has determined that the appellant did not 
exhibit fraud, misrepresentation or bad faith in the creation 
of the instant overpayment and the Board agrees.

Thus, the next issue to be addressed is whether a collection 
of the debt from the appellant would be contrary to the 
principles of equity and good conscience.  The applicable 
regulation provides that the standard of "equity and good 
conscience" will be applied when the facts and circumstances 
in a particular case indicate the need for reasonableness and 
moderation in the exercise of the Government's rights.  38 
C.F.R. § 1.965(a) (2009).  In such a determination, 
consideration will be given to six elements which include the 
degree of fault of the debtor; a balancing of fault between 
the debtor and VA; whether recovery of the overpayment would 
cause undue financial hardship to the debtor, or result in 
unjust enrichment; and whether repayment of the debt would 
defeat the purpose for which it was intended.  38 U.S.C.A. § 
5302 (West 2002); 38 C.F.R. § 1.965 (2009).

In considering these factors, the Board initially finds that 
the fault in the creation of the overpayment at issue lies 
with the appellant.  As discussed above, VA awarded the 
appellant death pension benefits based on her reports of no 
family income from any source, including from SSA.  Indeed, 
on her original application for death pension, she indicated 
that neither she nor her son had applied for SSA benefits.  
While the appellant indicated that at the time she filed her 
original claim she did not know that her son would receive 
SSA benefits, the overpayment here was caused after the 
appellant's son received SSA income beginning in June 2007, 
which the appellant did not report to VA until July 2007, 
after she had accepted her pension payments for June and July 
2007.  Thus, the Board finds that the overpayment here was 
caused by the appellant's failure to advise VA immediately of 
her son's receipt of SSA income.  

The second element concerns "balancing of faults."  38 
C.F.R. § 1.965(a)(2) (2009).  This element requires weighing 
the fault of the debtor against the fault of VA.  In that 
regard, the debt here was created by the appellant's failure 
to provide VA with timely information regarding her son's 
receipt of SSA income.  The Board finds that VA bears no 
fault in the creation of this debt.  Rather, death pension 
was awarded and continued in reliance on information the 
appellant provided.  Moreover, the record shows VA took 
prompt action to terminate the appellant's death pension once 
she reported her son's SSA income.

The next element to be considered regards "undue hardship," 
described as "[w]hether collection would deprive debtor or 
family of basic necessities."  38 C.F.R. § 1.965(a)(3) 
(2008).  In this respect, according to her November 2007 
financial status report, the appellant has a monthly surplus 
of $205, after paying her expenses.  The Board has considered 
the appellant's more recent statements to the effect that the 
drop in the exchange rate has reduced her monthly income to 
the point that she only has $100 in monthly discretionary 
income.  While the Board has considered the appellant's 
statements of financial hardship, the Board finds that the 
surplus in the appellant's monthly income is indicative of 
her ability to repay her debt to VA.  The Board also finds 
that the appellant's indebtedness to the Government should be 
afforded the same attention she provides her other creditors.

The next element to be considered concerns whether recovery 
of the overpayment at issue would defeat the purpose for 
which the benefits were intended.  38 C.F.R. § 1.965(a)(4) 
(2009).  In this case, the pension benefits paid to the 
appellant derive from a needs-based program intended to 
assure that beneficiaries are able to meet their basic needs.  
Here, based on the financial information provided by the 
appellant, the Board finds that recovery of the overpayment 
would not defeat the purpose of the benefits originally 
authorized.

The fifth element involves "unjust enrichment," i.e., the 
concept that failure to make restitution would result in 
unfair gain to the debtor.  38 C.F.R. § 1.965(a)(5) (2009).  
In this case, the appellant received additional VA 
compensation to which she was not legally entitled.  Waiver 
of this debt would therefore result in a windfall and produce 
unfair gain to the appellant.  The failure of the Government 
to insist on its right to repayment of this debt would result 
in the appellant's unjust enrichment at the expense of the 
taxpayer, and it would negatively impact other VA 
beneficiaries as resources for their care are certainly not 
unlimited.

The final element to be considered is whether reliance on VA 
benefits resulted in the appellant relinquishing a valuable 
right or incurring a legal obligation.  38 C.F.R. § 
1.965(a)(6) (2009).  The appellant has not claimed that she 
relinquished any right or incurred any legal obligation in 
reliance on receipt of death pension benefits, nor is there 
any evidence that she did so.

After carefully weighing all relevant factors set forth 
above, and considering the benefit of the doubt doctrine set 
forth in 38 U.S.C.A. § 5107, the Board finds that recovery of 
the death pension indebtedness, in the amount of $1,550, does 
not violate the principles of equity and good conscience.  As 
discussed above, the Board finds that the appellant bears the 
fault in the creation of this debt, that repayment of this 
amount would not result in undue financial hardship to her or 
deprive her or her family of the basic necessities of life, 
nor would it defeat the purpose for which the benefits were 
intended, and failure to recover this portion of the 
overpayment would result in unfair gain to the appellant.  
These factors dictate that as a matter of equity, her request 
for waiver of recovery of the $1,550 pension overpayment must 
be denied.  38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.962, 1.963.


ORDER

The overpayment of death pension benefits in the calculated 
amount of $1,550 was properly created and the appeal is 
denied.  

Waiver of recovery of the overpayment of pension benefits in 
the calculated amount of $1,550 is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


